Citation Nr: 1218123	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-08 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for a bilateral hearing loss disability. 

2.  Entitlement to an increased initial rating for a bilateral knee disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 23, 1982 to December 17, 1982 and from January 1987 to October 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, inter alia, granted service connection for a bilateral hearing loss disability with an initial noncompensable evaluation, and granted service connection for a bilateral knee condition with an initial 10 percent evaluation. 

With regard to the Veteran's claim for service connection for a bilateral hearing loss disability, the Board notes that VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and it is not required to close an appeal for failure to file a timely substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  In Percy, the United States Court of Appeals for Veterans Claims (Court) found that VA implicitly waived any issue concerning the timely filing of a substantive appeal because VA appeared to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before the Board raised any concerns regarding the timeliness of the appeal.

In the instant case, in May 2008, the Veteran timely filed a Notice of Disagreement as to the issues of increased initial ratings for a bilateral hearing loss disability and a bilateral knee condition.  In January 2009, the RO issued a Statement of the Case as to these issues.  The Veteran then filed a Form 9, Substantive Appeal, indicating that he only wished to appeal the issue of entitlement to an increased initial rating for a bilateral knee condition.  In March 2009, however, the RO issued a Supplemental Statement of the Case (SSOC) informing the Veteran that "the issue of evaluation for bilateral hearing loss remains on appeal and is not addressed at this time" (emphasis added).  The March 2009 letter accompanying the SSOC told the Veteran that no response was required if he wished to continue his appeal.

In short, notwithstanding the lack of a timely substantive appeal, the RO gave the Veteran every reason to believe that his claim for an increased rating for a bilateral hearing loss disability was on appeal, and that no further action was required from him in order to continue that appeal.  Given the similarity of these facts to those in Percy, the Board will construe the claim for an increased rating for a bilateral hearing loss disability as properly appealed and before the Board at this time.

The issue of entitlement to an increased initial rating for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is manifested by no worse than level IV hearing acuity in the left ear and level I hearing acuity in the right ear.

2.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's bilateral hearing loss disability is inadequate.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2011).

2.  The criteria for referral of the Veteran's bilateral hearing loss disability for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also redefines the obligations of VA with respect to its duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice compliant with the VCAA in September 2007.  Additionally, the issue of a higher disability rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  The Board concludes that VCAA notice requirements have been satisfied with respect to the issue on appeal.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, which includes a VA examination and army health center records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran was provided with a VA audiological examination in March 2008.  The examination report indicates that the examiner reviewed the Veteran's claim file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Neither the Veteran nor his representative has asserted that there is any deficiency in the examination conducted.  Further, the Board notes that the VA examination report discussed the Veteran's problems hearings voices during conversation and, in particular, hearing soft voices.  Thus, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the examiners discussed the functional effects of the Veteran's hearing problems in the examination report.

The Veteran has not requested a hearing before a Veterans Law Judge.  The Board observes that all due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  Accordingly, the Board will proceed to a decision. 

Schedular Analysis

The Veteran contends that his bilateral hearing loss disability is worse than the current 0 percent (noncompensable) evaluation.

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate, however, in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998) (quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992)).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  See 38 C.F.R. § 4.85 (2011).  The appropriate auditory acuity levels is determined based on a combination of the percent of speech discrimination and the puretone threshold average.

When an audiologist certifies that use of the speech discrimination test is not appropriate, then Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used alone to determine the auditory acuity level.

In exceptional cases in which the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R.              § 4.86(a) (2011).  Alternatively, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2011).

Once an acuity level is established for each ear, Table VII, "Percentage Evaluations for Hearing Impairment" is used to determine the appropriate disability evaluation.  The appropriate evaluation is determined based on a combination of the levels of hearing impairment established for each ear.

Turning to the facts in the instant case, in March 2008, the Veteran underwent a VA audiological examination, which yielded the following results (in decibels):


HERTZ

1000
2000
3000
4000
LEFT
5
75
70
70
RIGHT
5
55
75
70

Puretone threshold averages were 55 and 51 decibels in the left and right ears, respectively.  The speech discrimination scores were 88 percent and 92 percent in the left and right ears, respectively.

Turning now to a determination of the level of hearing acuity in each ear, this audiometric evaluation demonstrates that the Veteran had level II hearing in the left ear (between 50 and 57 average puretone decibel hearing loss, with between 84 and 90 percent speech discrimination).  The Veteran had level I hearing in the right ear (between 50 and 57 average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination).  

With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With the poorer ear at level II hearing loss and the better ear at level I hearing loss, a 0 percent (noncompensable) rating is warranted under Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2011).  

However, the Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment; however, these provisions similarly result in a noncompensable evaluation.  

The Veteran's left ear has an exceptional pattern of hearing loss because the above audiogram demonstrates a reading of 30 decibels or fewer at 1000 Hertz and 70 decibels or greater at 2000 Hertz.  See 38 C.F.R. § 4.86(b) (2011).  When an exceptional pattern of hearing loss exists, VA is to the higher level of Tables VI and VIa.  As noted above, Table VI indicates that the Veteran has level II hearing loss in his left ear.  Table VIa indicates that the Veteran has level III hearing loss in his left ear (between 49 and 55 average puretone decibel hearing loss).  Table VIa therefore in the higher level of hearing loss: level III.  Elevating that level to the next highest level results in level IV hearing loss in the left ear.

The Veteran's right ear does not demonstrate an exceptional pattern of hearing loss.  While the puretone threshold is 30 decibels or less at 1000 Hertz, it is not 70 decibels or more at 2000 Hertz.  Similarly, the puretone threshold at each of the four specified frequencies is not 55 decibels or greater.  See 38 C.F.R. § 4.86(a) (2011).  

Entering these numeric designations into Table VII, with the poorer ear at level IV hearing loss and the better ear at level I hearing loss, a 0 percent (noncompensable) rating is still warranted under Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2011).  

To the extent that the Veteran contends that his hearing loss is more severe than the current noncompensable evaluation, the Board observes that the Veteran is competent to report symptoms such as difficulty hearing soft voices, high frequencies, and difficulty discriminating during conversations.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (stating that the veteran as a lay person is competent to report information of which he has personal knowledge, that is, information that he can gather through his senses.)  Despite the competence of the Veteran's observation, a higher schedular rating for hearing loss requires not only a description of symptoms, but greater objectively-measured levels of hearing loss.

In short, the Board concludes that the preponderance of the evidence is against granting an increased initial evaluation for the Veteran's service-connected bilateral hearing loss disability.  The Board further finds that there have been no distinct periods of time during which the Veteran's disability was compensable.  He is accordingly not entitled to receive a "staged" rating.  See Fenderson, supra.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for a bilateral hearing loss disability, but the Veteran does not meet those criteria.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the noncompensable evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplate by the schedular criteria.  The Veteran's disability picture is contemplated by the rating schedule and no extra-schedular referral is required.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In the instant case, however, the Veteran has not explicitly raised the issue of a TDIU.  Likewise, the record does not reasonably raise the issue of a TDIU.  At the time of his October 2007 VA examination, he was about to retire from active duty service.  The Board observes no evidence suggesting that the Veteran's disabilities render him unemployable.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

An initial compensable disability rating for a bilateral hearing loss disability is denied. 


REMAND

Additional development is warranted with respect to the Veteran's claim of entitlement to increased initial rating for a bilateral knee condition.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In the instant case, the Veteran was last provided with a VA examination of his bilateral knees in October 2007, approximately four and a half years ago.  In the Veteran's March 2009 substantive appeal, he complained of a number of symptoms that he denied at the time of his October 2007 examination.  For example, the Veteran denied clicking, crepitation, weakness, and instability at his October 2007 examination.  In March 2009, the Veteran stated that his left knee had a "pronounced click" that felt "like a rubber band snapping on the outside of [his] left knee."  The Veteran indicated that his right knee occasionally felt as if it slipped, and the Veteran stated that he could not use his knees to push himself up from a squat.

The Veteran's March 2009 assertions suggest a worsening of symptomatology since the time of his October 2007 examination.  In light of the suggestion that the symptomatology associated with his bilateral knee condition has worsened and the length of time that has passed since the Veteran's most recent VA examination, the Board finds that the existing examination report is not an adequate basis upon which to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  An additional VA examination of the Veteran's bilateral knee condition is necessary to accurately evaluate the severity of his disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the nature and severity of all impairments due to his service-connected bilateral knee disability.  The claims folder, to include a copy of this Remand, should be made available to the examiner for review in connection with the examination, and the report of the examiner must indicate that such a review occurred.

All indicated studies, including X-ray and range of motion studies (measured in degrees), should be performed.

The examiner should describe in detail any current symptomatology associated with the Veteran's service connected bilateral knee disability including, but not limited to, any skeletomuscular or neurological manifestations.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint motion against varying resistance should be performed.  The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

Lastly, the examiner should provide an opinion concerning the impact of the Veteran's service-connected bilateral knee disability on his ability to work.

The supporting rationale for all opinions expressed must be provided.  If any requested opinion cannot be rendered, the examiner should provide a detailed rationale on why such could not be accomplished.  

2.  Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


